            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 1 of 22



                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
Tamara Moss,
2678 Sheridan Road SE
Washington, DC 20020
                 Plaintiff,
      vs.

Equifax Information Services, LLC,            Case No.:
c/o CSC Lawyers Incorporating Service Co.
601 Abbot Road, East Lansing, MI 48823,

Trans Union, LLC,                             COMPLAINT
c/o The Prentice-Hall Corporation System
601 Abbot Road, East Lansing, MI 48823,
                                              JURY TRIAL DEMAND
Synchrony Bank,
c/o CT Corporation System
4400 Easton Commons Way SU
Columbus, OH 43219,

Toyota Motor Credit Corporation,
c/o The Corporation Company
40600 Ann Arbor Rd E Ste 201,
Plymouth, MI 48170,

Wells Fargo Bank, N.A.,
c/o Corporation Service Company
50 West Broad Street, Suite 1330
Columbus, OH 43215,

Bank of America, N.A.,
Legal Processing Department
5701 Horatio St., Utica, NY 13502,

Navy Federal Credit Union,
c/o Corporation Service Company
100 Shockoe Slip, 2nd Floor,
Richmond, VA 23219, and

Barclays Bank Delaware,
125 S. West St, Wilmington, DE 19801

               Defendants.
               Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 2 of 22



       NOW COMES THE PLAINTIFF, TAMARA ROSS, BY AND THROUGH COUNSEL,

Kimm Massey, Esq. of Massey Law Group, and for her Complaint against the Defendants, pleads

as follows:

                                         JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit Reporting Act (15
       U.S.C. §1681, et seq. [hereinafter “FCRA”]).



                                             VENUE

   3. The transactions and occurrences which give rise to this action occurred in Washington,
       D.C.

   4. Venue is proper in the District of Columbia.


                                            PARTIES

   5. Plaintiff is a natural person residing in Washington, D.C.

   6. The Defendants to this lawsuit are:
              a. Equifax Information Services, LLC (“Equifax”) is a Georgia limited liability

                 company that conducts business in Washington, D.C.;

              b. Trans Union, LLC (“Trans Union”) is a Delaware limited liability company that

                 conducts business in Washington, D.C.;

              c. Synchrony Bank (“Synchrony”) is a foreign corporation that conducts business in

                 Washington, D.C.;




                                                 2
        Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 3 of 22



       d. Toyota Motor Credit Corporation (“Toyota”) is a foreign corporation that conducts

           business in Washington, D.C.;

       e. Wells Fargo Bank, N.A. (“Wells Fargo”) is a foreign corporation that conducts

           business in Washington, D.C.;

       f. Bank of America, N.A. (“Bank of America”) is a foreign corporation that conducts

           business in Washington, D.C.;

       g. Navy Federal Credit Union (“Navy Federal”) is a foreign corporation that conducts

           business in Washington, D.C.; and

       h. Barclays Bank Delaware (“Barclays”) is a foreign corporation that conducts

           business in Washington, D.C.



                             GENERAL ALLEGATIONS

7. Synchrony, Toyota, Bank of America, Wells Fargo, Navy Federal and Barclays
   (collectively “Furnishers”) are inaccurately reporting their trade lines (“Errant Trade

   Lines”) on Plaintiff’s credit disclosures.

8. Specifically, Synchrony and Toyota are inaccurately reporting their Errant Trade Lines on
   Plaintiff’s Equifax disclosure without the notation of bankruptcy discharge.

9. Synchrony, Bank of America, Wells Fargo, Toyota, Navy Federal and Barclays are
   inaccurately reporting their Errant Trade Lines on Plaintiff’s Trans Union credit disclosure

   without the notation of bankruptcy discharge.

10. The accounts reflected by the Errant Trade Lines were discharged in Plaintiff’s Chapter 7
   Bankruptcy.




                                                3
         Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 4 of 22



11. The Errant Trade Lines should be reported by the Furnishers as closed and with a notation
   of bankruptcy discharge.

12. On April 8, 2016, Plaintiff filed for Chapter 7 Bankruptcy in the United States Bankruptcy
   Court for the District of Columbia.

13. On July 12, 2016, Plaintiff received an Order of Discharge from the Bankruptcy Court.

14. On March 12, 2018, Plaintiff obtained her Equifax credit disclosure and noticed the Errant
   Trade Lines inaccurately reporting without the notation of bankruptcy discharge.

15. On March 13, 2018, Plaintiff obtained her Trans Union credit disclosure and noticed the
   Errant Trade Lines inaccurately reporting without the notation of bankruptcy discharge.

16. Without this notation, any creditor reading her credit report would be misled to believe that
   these accounts are still open and active when in fact, their closed and no longer the

   Plaintiff’s obligation.

17. On or about May 11, 2018, Plaintiff submitted a letter to Equifax and Trans Union
   disputing the Errant Trade Lines.

18. In her dispute letters, she explained that the accounts reflected by the Errant Trade Lines
   were discharged in bankruptcy and attached the Order of Discharge.

19. She asked Equifax and Trans Union to report the Errant Trade Lines with the notation of
   bankruptcy discharge.

20. Upon information and belief, Equifax and Trans Union forwarded Plaintiff’s consumer
   dispute to the Furnishers.

21. On or about May 18, 2018, Plaintiff received Trans Union’s investigation results which
   showed that Trans Union and the Furnishers failed or refused to report the Errant Trade

   Lines with the notation of bankruptcy discharge.


                                             4
         Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 5 of 22



22. On or about June 12, 2018, Plaintiff received Equifax’s investigation results which showed
   that Equifax and the Furnishers failed or refused to report the Errant Trade Lines with the

   notation of bankruptcy discharge.

23. As a direct and proximate cause of the Defendants’ negligent and/or willful failure to
   comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., Plaintiff has suffered

   credit and emotional damages. Plaintiff has also experienced undue stress and anxiety due

   to Defendants’ failure to correct the errors in her credit file or improve her financial

   situation by obtaining new or more favorable credit terms as a result of the Defendants’

   violations of the FCRA.

                                        COUNT I

   NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        SYNCHRONY

24. Plaintiff realleges the above paragraphs as if recited verbatim.

25. After being informed by Equifax and Trans Union of Plaintiff’s consumer dispute of the
   notation of bankruptcy discharge on the Errant Trade Lines, Synchrony negligently failed

   to conduct a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

26. Synchrony negligently failed to review all relevant information available to it and provided
   by Equifax and Trans Union in conducting its reinvestigation as required by 15 USC 1681s-

   2(b) and failed to direct Equifax and Trans Union to report the notation of bankruptcy

   discharge on the Errant Trade Lines.

27. The Errant Trade Lines are inaccurate and creating a misleading impression on Plaintiff’s
   consumer credit file with Equifax and Trans Union to which it is reporting such trade lines.




                                             5
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 6 of 22



   28. As a direct and proximate cause of Synchrony’s negligent failure to perform its duties
       under the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation,

       and embarrassment.

   29. Synchrony is liable to Plaintiff by reason of its violations of the FCRA in an amount to be
       determined by the trier of fact together with reasonable attorneys’ fees pursuant to 15 USC

       1681o.

   30. Plaintiff has a private right of action to assert claims against Synchrony arising under 15
       USC 1681s-2(b).



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Synchrony for damages, costs, interest, and attorneys’ fees.



                                            COUNT II

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY SYNCHRONY

   31. Plaintiff realleges the above paragraphs as if recited verbatim.

   32. After being informed by Equifax and Trans Union that Plaintiff disputed the accuracy of
       the information it was providing, Synchrony willfully failed to conduct a proper

       reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax and Trans Union

       to report the notation of bankruptcy discharge on the Errant Trade Lines.

   33. Synchrony willfully failed to review all relevant information available to it and provided
       by Equifax and Trans Union as required by 15 USC 1681s-2(b).




                                                 6
             Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 7 of 22



   34. As a direct and proximate cause of Synchrony’s willful failure to perform its duties under
       the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation, and

       embarrassment.

   35. Synchrony is liable to Plaintiff for either statutory damages or actual damages she has
       sustained by reason of its violations of the FCRA in an amount to be determined by the

       trier of fact, together with an award of punitive damages in the amount to be determined

       by the trier of fact, as well as for reasonable attorneys’ fees and she may recover therefore

       pursuant to 15 USC 1681n.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Synchrony for the greater of statutory or actual damages, plus punitive damages, along

with costs, interest, and attorneys’ fees.



                                             COUNT III

 NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY TOYOTA

   36. Plaintiff realleges the above paragraphs as if recited verbatim.

   37. After being informed by Equifax and Trans Union of Plaintiff’s consumer dispute of the
       notation of bankruptcy discharge on the Errant Trade Line, Toyota negligently failed to

       conduct a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   38. Toyota negligently failed to review all relevant information available to it and provided by
       Equifax and Trans Union in conducting its reinvestigation as required by 15 USC 1681s-

       2(b) and failed to direct Equifax and Trans Union to report the notation of bankruptcy

       discharge on the Errant Trade Line.



                                                 7
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 8 of 22



   39. The Errant Trade Line is inaccurate and creating a misleading impression on Plaintiff’s
       consumer credit file with Equifax and Trans Union to which it is reporting such trade line.

   40. As a direct and proximate cause of Toyota’s negligent failure to perform its duties under
       the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation, and

       embarrassment.

   41. Toyota is liable to Plaintiff by reason of its violations of the FCRA in an amount to be
       determined by the trier of fact together with reasonable attorneys’ fees pursuant to 15 USC

       1681o.

   42. Plaintiff has a private right of action to assert claims against Toyota arising under 15 USC
       1681s-2(b).



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Toyota for damages, costs, interest, and attorneys’ fees.



                                           COUNT IV

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY TOYOTA

   43. Plaintiff realleges the above paragraphs as if recited verbatim.

   44. After being informed by Equifax and Trans Union that Plaintiff disputed the accuracy of
       the information it was providing, Toyota willfully failed to conduct a proper reinvestigation

       of Plaintiff’s dispute, and willfully failed to direct Equifax and Trans Union to report the

       notation of bankruptcy discharge on the Errant Trade Line.

   45. Toyota willfully failed to review all relevant information available to it and provided by
       Equifax and Trans Union as required by 15 USC 1681s-2(b).



                                                8
             Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 9 of 22



   46. As a direct and proximate cause of Toyota’s willful failure to perform its duties under the
       FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation, and

       embarrassment.

   47. Toyota is liable to Plaintiff for either statutory damages or actual damages she has sustained
       by reason of its violations of the FCRA in an amount to be determined by the trier of fact,

       together with an award of punitive damages in the amount to be determined by the trier of

       fact, as well as for reasonable attorneys’ fees and she may recover therefore pursuant to 15

       USC 1681n.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Toyota for the greater of statutory or actual damages, plus punitive damages, along

with costs, interest, and attorneys’ fees.



                                             COUNT V

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY WELLS
                              FARGO

   48. Plaintiff realleges the above paragraphs as if recited verbatim.

   49. After being informed by Trans Union of Plaintiff’s consumer dispute of the notation of
       bankruptcy discharge on the Errant Trade Lines, Wells Fargo negligently failed to conduct

       a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   50. Wells Fargo negligently failed to review all relevant information available to it and
       provided by Trans Union in conducting its reinvestigation as required by 15 USC 1681s-

       2(b) and failed to direct Trans Union to report the notation of bankruptcy discharge on the

       Errant Trade Lines.


                                                 9
           Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 10 of 22



   51. The Errant Trade Lines are inaccurate and creating a misleading impression on Plaintiff’s
       consumer credit file with Trans Union to which it is reporting such trade line.

   52. As a direct and proximate cause of Wells Fargo’s negligent failure to perform its duties
       under the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation,

       and embarrassment.

   53. Wells Fargo is liable to Plaintiff by reason of its violations of the FCRA in an amount to
       be determined by the trier of fact together with reasonable attorneys’ fees pursuant to 15

       USC 1681o.

   54. Plaintiff has a private right of action to assert claims against Wells Fargo arising under 15
       USC 1681s-2(b).



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Wells Fargo for damages, costs, interest, and attorneys’ fees.



                                           COUNT VI

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY WELLS
                               FARGO

   55. Plaintiff realleges the above paragraphs as if recited verbatim.

   56. After being informed by Trans Union that Plaintiff disputed the accuracy of the information
       it was providing, Wells Fargo willfully failed to conduct a proper reinvestigation of

       Plaintiff’s dispute, and willfully failed to direct Trans Union to report the notation of

       bankruptcy discharge on the Errant Trade Lines.

   57. Wells Fargo willfully failed to review all relevant information available to it and provided
       by Trans Union as required by 15 USC 1681s-2(b).


                                                10
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 11 of 22



   58. As a direct and proximate cause of Wells Fargo’s willful failure to perform its duties under
       the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation, and

       embarrassment.

   59. Wells Fargo is liable to Plaintiff for either statutory damages or actual damages she has
       sustained by reason of its violations of the FCRA in an amount to be determined by the

       trier of fact, together with an award of punitive damages in the amount to be determined

       by the trier of fact, as well as for reasonable attorneys’ fees and she may recover therefore

       pursuant to 15 USC 1681n.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Wells Fargo for the greater of statutory or actual damages, plus punitive damages,

along with costs, interest, and attorneys’ fees.



                                            COUNT VII

 NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY BANK OF
                            AMERICA

   60. Plaintiff realleges the above paragraphs as if recited verbatim.

   61. After being informed by Trans Union of Plaintiff’s consumer dispute of the notation of
       bankruptcy discharge on the Errant Trade Line, Bank of America negligently failed to

       conduct a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   62. Bank of America negligently failed to review all relevant information available to it and
       provided by Trans Union in conducting its reinvestigation as required by 15 USC 1681s-

       2(b) and failed to direct Trans Union to report the notation of bankruptcy discharge on the

       Errant Trade Line.


                                                   11
           Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 12 of 22



   63. The Errant Trade Line is inaccurate and creating a misleading impression on Plaintiff’s
       consumer credit file with Trans Union to which it is reporting such trade line.

   64. As a direct and proximate cause of Bank of America’s negligent failure to perform its duties
       under the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation,

       and embarrassment.

   65. Bank of America is liable to Plaintiff by reason of its violations of the FCRA in an amount
       to be determined by the trier of fact together with reasonable attorneys’ fees pursuant to 15

       USC 1681o.

   66. Plaintiff has a private right of action to assert claims against Bank of America arising under
       15 USC 1681s-2(b).



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Bank of America for damages, costs, interest, and attorneys’ fees.



                                          COUNT VIII

  WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY BANK OF
                            AMERICA

   67. Plaintiff realleges the above paragraphs as if recited verbatim.

   68. After being informed by Trans Union that Plaintiff disputed the accuracy of the information
       it was providing, Bank of America willfully failed to conduct a proper reinvestigation of

       Plaintiff’s dispute, and willfully failed to direct Trans Union to report the notation of

       bankruptcy discharge on the Errant Trade Line.

   69. Bank of America willfully failed to review all relevant information available to it and
       provided by Trans Union as required by 15 USC 1681s-2(b).


                                                12
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 13 of 22



   70. As a direct and proximate cause of Bank of America’s willful failure to perform its duties
       under the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation,

       and embarrassment.

   71. Bank of America is liable to Plaintiff for either statutory damages or actual damages she
       has sustained by reason of its violations of the FCRA in an amount to be determined by the

       trier of fact, together with an award of punitive damages in the amount to be determined

       by the trier of fact, as well as for reasonable attorneys’ fees and she may recover therefore

       pursuant to 15 USC 1681n.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Bank of America for the greater of statutory or actual damages, plus punitive

damages, along with costs, interest, and attorneys’ fees.



                                           COUNT IX

   NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY NAVY
                             FEDERAL

   72. Plaintiff realleges the above paragraphs as if recited verbatim.

   73. After being informed by Trans Union of Plaintiff’s consumer dispute of the notation of
       bankruptcy discharge on the Errant Trade Lines, Navy Federal negligently failed to conduct

       a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   74. Navy Federal negligently failed to review all relevant information available to it and
       provided by Trans Union in conducting its reinvestigation as required by 15 USC 1681s-

       2(b) and failed to direct Trans Union to report the notation of bankruptcy discharge on the

       Errant Trade Lines.


                                                13
           Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 14 of 22



   75. The Errant Trade Lines are inaccurate and creating a misleading impression on Plaintiff’s
       consumer credit file with Trans Union to which it is reporting such trade lines.

   76. As a direct and proximate cause of Navy Federal’s negligent failure to perform its duties
       under the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation,

       and embarrassment.

   77. Navy Federal is liable to Plaintiff by reason of its violations of the FCRA in an amount to
       be determined by the trier of fact together with reasonable attorneys’ fees pursuant to 15

       USC 1681o.

   78. Plaintiff has a private right of action to assert claims against Navy Federal arising under 15
       USC 1681s-2(b).



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Navy Federal for damages, costs, interest, and attorneys’ fees.



                                            COUNT X

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY NAVY
                             FEDERAL

   79. Plaintiff realleges the above paragraphs as if recited verbatim.

   80. After being informed by Trans Union that Plaintiff disputed the accuracy of the information
       it was providing, Navy Federal willfully failed to conduct a proper reinvestigation of

       Plaintiff’s dispute, and willfully failed to direct Trans Union to report the notation of

       bankruptcy discharge on the Errant Trade Lines.

   81. Navy Federal willfully failed to review all relevant information available to it and provided
       by Trans Union as required by 15 USC 1681s-2(b).


                                                14
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 15 of 22



   82. As a direct and proximate cause of Navy Federal’s willful failure to perform its duties
       under the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation,

       and embarrassment.

   83. Navy Federal is liable to Plaintiff for either statutory damages or actual damages she has
       sustained by reason of its violations of the FCRA in an amount to be determined by the

       trier of fact, together with an award of punitive damages in the amount to be determined

       by the trier of fact, as well as for reasonable attorneys’ fees and she may recover therefore

       pursuant to 15 USC 1681n.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Navy Federal for the greater of statutory or actual damages, plus punitive damages,

along with costs, interest, and attorneys’ fees.



                                            COUNT XI

       NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                             BARCLAYS

   84. Plaintiff realleges the above paragraphs as if recited verbatim.

   85. After being informed by Trans Union of Plaintiff’s consumer dispute of the notation of
       bankruptcy discharge on the Errant Trade Line, Barclays negligently failed to conduct a

       proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   86. Barclays negligently failed to review all relevant information available to it and provided
       by Trans Union in conducting its reinvestigation as required by 15 USC 1681s-2(b) and

       failed to direct Trans Union to report the notation of bankruptcy discharge on the Errant

       Trade Line.


                                                   15
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 16 of 22



   87. The Errant Trade Line is inaccurate and creating a misleading impression on Plaintiff’s
       consumer credit file with Trans Union to which it is reporting such trade line.

   88. As a direct and proximate cause of Barclays’s negligent failure to perform its duties under
       the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation, and

       embarrassment.

   89. Barclays is liable to Plaintiff by reason of its violations of the FCRA in an amount to be
       determined by the trier of fact together with reasonable attorneys’ fees pursuant to 15 USC

       1681o.

   90. Plaintiff has a private right of action to assert claims against Barclays arising under 15 USC
       1681s-2(b).



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Barclays for damages, costs, interest, and attorneys’ fees.



                                           COUNT XII

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY BARCLAYS

   91. Plaintiff realleges the above paragraphs as if recited verbatim.

   92. After being informed by Trans Union that Plaintiff disputed the accuracy of the information
       it was providing, Barclays willfully failed to conduct a proper reinvestigation of Plaintiff’s

       dispute, and willfully failed to direct Trans Union to report the notation of bankruptcy

       discharge on the Errant Trade Line.

   93. Barclays willfully failed to review all relevant information available to it and provided by
       Trans Union as required by 15 USC 1681s-2(b).



                                                16
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 17 of 22



   94. As a direct and proximate cause of Barclays’s willful failure to perform its duties under the
       FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation, and

       embarrassment.

   95. Barclays is liable to Plaintiff for either statutory damages or actual damages she has
       sustained by reason of its violations of the FCRA in an amount to be determined by the

       trier of fact, together with an award of punitive damages in the amount to be determined

       by the trier of fact, as well as for reasonable attorneys’ fees and she may recover therefore

       pursuant to 15 USC 1681n.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against the

Defendant Barclays for the greater of statutory or actual damages, plus punitive damages, along

with costs, interest, and attorneys’ fees.



                                             COUNT XIII

         NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                             BY EQUIFAX

   96. Plaintiff realleges the above paragraphs as if recited verbatim.

   97. Defendant Equifax prepared, compiled, issued, assembled, transferred, published, and
       otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15

       USC 1681a.

   98. Such reports contained information about Plaintiff that was false, misleading, and
       inaccurate.




                                                 17
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 18 of 22



   99. Equifax negligently failed to maintain and/or follow reasonable procedures to assure
       maximum possible accuracy of the information it reported to one or more third parties

       pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   100.         After receiving Plaintiff consumer dispute to the Errant Trade Lines, Equifax

       negligently failed to conduct a reasonable reinvestigation as required by 15 U.S.C. 1681i.

   101.        As a direct and proximate cause of Equifax’s negligent failure to perform its duties

       under the FCRA, Plaintiff has suffered actual damages, mental anguish and suffering,

       humiliation, and embarrassment.

   102.        Equifax is liable to Plaintiff by reason of its violation of the FCRA in an amount to

       be determined by the trier of fact together with her reasonable attorneys’ fees pursuant to

       15 USC 1681o.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against

Equifax for actual damages, costs, interest, and attorneys’ fees.



                                          COUNT XIV

           WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                              BY EQUIFAX

   103.        Plaintiff realleges the above paragraphs as if recited verbatim.

   104.        Defendant Equifax prepared, compiled, issued, assembled, transferred, published,

       and otherwise reproduced consumer reports regarding Plaintiff as that term is defined in

       15 USC 1681a.

   105.        Such reports contained information about Plaintiff that was false, misleading, and

       inaccurate.


                                                18
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 19 of 22



   106.        Equifax willfully failed to maintain and/or follow reasonable procedures to assure

       maximum possible accuracy of the information that it reported to one or more third parties

       pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   107.         After receiving Plaintiff consumer dispute to the Errant Trade Lines, Equifax

       willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C. 1681i.

   108.        As a direct and proximate cause of Equifax’s willful failure to perform its duties

       under the FCRA, Plaintiff has suffered actual damages, mental anguish and suffering,

       humiliation, and embarrassment.

   109.        Equifax is liable to Plaintiff by reason of its violations of the FCRA in an amount

       to be determined by the trier of fact together with her reasonable attorneys’ fees pursuant

       to 15 USC 1681n.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against

Defendant Equifax for the greater of statutory or actual damages, plus punitive damages along

with costs, interest, and reasonable attorneys’ fees.



                                           COUNT XV

          NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                            BY TRANS UNION

   110.        Plaintiff realleges the above paragraphs as if recited verbatim.

   111.        Defendant Trans Union prepared, compiled, issued, assembled, transferred,

       published, and otherwise reproduced consumer reports regarding Plaintiff as that term is

       defined in 15 USC 1681a.




                                                 19
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 20 of 22



   112.        Such reports contained information about Plaintiff that was false, misleading, and

       inaccurate.

   113.        Trans Union negligently failed to maintain and/or follow reasonable procedures to

       assure maximum possible accuracy of the information it reported to one or more third

       parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   114.         After receiving Plaintiff consumer dispute to the Errant Trade Lines, Trans Union

       negligently failed to conduct a reasonable reinvestigation as required by 15 U.S.C. 1681i.

   115.        As a direct and proximate cause of Trans Union’s negligent failure to perform its

       duties under the FCRA, Plaintiff has suffered actual damages, mental anguish and

       suffering, humiliation, and embarrassment.

   116.        Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an

       amount to be determined by the trier of fact together with her reasonable attorneys’ fees

       pursuant to 15 USC 1681o.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against Trans

Union for actual damages, costs, interest, and attorneys’ fees.



                                          COUNT XVI

           WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                            BY TRANS UNION

   117.        Plaintiff realleges the above paragraphs as if recited verbatim.

   118.        Defendant Trans Union prepared, compiled, issued, assembled, transferred,

       published, and otherwise reproduced consumer reports regarding Plaintiff as that term is

       defined in 15 USC 1681a.


                                                20
            Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 21 of 22



   119.        Such reports contained information about Plaintiff that was false, misleading, and

       inaccurate.

   120.        Trans Union willfully failed to maintain and/or follow reasonable procedures to

       assure maximum possible accuracy of the information that it reported to one or more third

       parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   121.         After receiving Plaintiff consumer dispute to the Errant Trade Lines, Trans Union

       willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C. 1681i.

   122.        As a direct and proximate cause of Trans Union’s willful failure to perform its

       duties under the FCRA, Plaintiff has suffered actual damages, mental anguish and

       suffering, humiliation, and embarrassment.

   123.        Trans Union is liable to Plaintiff by reason of its violations of the FCRA in an

       amount to be determined by the trier of fact together with her reasonable attorneys’ fees

       pursuant to 15 USC 1681n.



       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against

Defendant Trans Union for the greater of statutory or actual damages, plus punitive damages along

with costs, interest, and reasonable attorneys’ fees.


                                         JURY DEMAND

       Plaintiff hereby demands a trial by Jury.



DATED: October 24, 2018




                                                 21
Case 1:18-cv-02429 Document 1 Filed 10/24/18 Page 22 of 22



                          By: _____/s/ Kimm Massey_______
                          Kimm Massey (Bar No. 442710)
                          Massey Law Group
                          16701 Melford Blvd., Suite 400
                          Bowie, Maryland 20715
                          (301) 982-4529 (Phone)
                          (301) 982-4530 (Fax)
                          masseylawgroup@gmail.com

                          Attorney for Plaintiff Tamara Moss




                            22
